Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Blatchley (US 2018/0319243)
Regarding claim 1, the prior art discloses:
A drive control apparatus for controlling a drive system mounted in a vehicle (Fig. 1), the system including a power generator (M/G 120 in fig 1), at least one rechargeable battery (Batteries 178, 180 in fig. 1), a plurality of accessories (see at least POWER ELECTRONICS, CHILLER, HEAT EXCHANGER, AC CONDENSER, AC COMPRESSOR, COOLING NEED OF CABIN/BATTERY/ ELECTRONICS, VEHICLE LOADS as shown in fig 1-6 ) powered by electrical power supplied from either or both of the least one rechargeable battery (Batteries 178, 180 in fig. 1) and the power generator (M/G 120 in fig 1), the apparatus comprising: 
A selector (at least one or combination 2 or 3 elements 185, 215, 225 in fig 1) configured to, during power generation by the power generator, select the power generator as a power source for the accessories in preference to the least one rechargeable battery; and 
A power controller (at least one or combination of 2 or more elements 200, 205, 215, 225 and 185) configured to, if generated power by the power generator exceeds power consumption of the accessories, increase the power consumption of the accessories.

(Claim 3) wherein the power controller is configured to, if a temperature of the at least one rechargeable battery is within a predetermined battery temperature range, increase the power consumption of the accessories (fig 4-6).
(Claim 4) wherein the accessories include a thermo-regulator (thermal management system 230 in fig 2) configured to heat the at least one rechargeable battery (par 32, 45), and the power controller is configured to, if a temperature of the at least one rechargeable battery is equal to or less than a predetermined heating threshold, increase power consumption of the thermos-regulator in preference to the accessories other than the thermos-regulator (fig 2-6).
(Claim 5) wherein the accessories include a cooler configured to cool the least one rechargeable battery (par 2, 42, 44, 46, 59, 73), and the power controller is configured to, if a temperature of the at least one rechargeable battery is equal to or greater than a predetermined cooling threshold, increase power consumption of the cooler in preference to the accessories other than the cooler (abstract, summary, fig 2-6).
(Claim 6) wherein the accessories include a compressor used for air conditioning (AC compressor in fig 2) in a cabin of the vehicle (fig 3-6), and the power controller is configured to, if an internal cabin temperature is out of a predetermined forbidden temperature range, increase power consumption of the compressor in preference to power consumption of the accessories other than the compressor (fig 2-6).
(Claim 7) wherein the compressor is feedback controlled such that the internal cabin temperature is within a predetermined target temperature range, and the power controller is configured to, if the internal cabin temperature is out of the predetermined forbidden temperature range, modify the target temperature range to increase power consumption of the compressor (fig 2-6)

Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Gibeau (US 2014/0070606)
Regarding claim 1, the prior art discloses:
A drive control apparatus for controlling a drive system mounted in a vehicle (fig. 1), the system including a power generator (motor/ generator 18 in fig 1), at least one rechargeable battery (see battery in fig 1, 3, 7-8), a plurality of accessories (See ACCESSORIES, 
A selector (BEMC, SELECT CHARGING and CONTROL FACTORS in fig 1-2, 5, 7-8)  configured to, during power generation by the power generator, select the power generator as a power source for the accessories in preference to the least one rechargeable battery; and 
A power controller (see CONTROLLER in fig 1) configured to, if generated power by the power generator exceeds power consumption of the accessories, increase the power consumption of the accessories.
(Claim 2) wherein the power controller is configured to, if a state SOC (see SOC in fig 1-2, 5, 7-9) of the at least one rechargeable battery is equal to or greater than a predetermined SOC threshold, increase the power consumption of the accessories (fig 1-2, 5, 7-9).
(Claim 3) wherein the power controller is configured to, if a temperature of the at least one rechargeable battery (par. 34, 65, 66) is within a predetermined battery temperature range, increase the power consumption of the accessories.
(Claim 4) wherein the accessories include a thermo-regulator (BECM and CLIMATE SYSTEM CONTROLLER in fig 1-2) configured to heat the at least one rechargeable battery, and the power controller is configured to, if a temperature of the at least one rechargeable battery is equal to or less than a predetermined heating threshold, increase power consumption of the thermos-regulator in preference to the accessories other than the thermos-regulator (fig 1-2).
(Claim 5) wherein the accessories include a cooler (CLIMATE SYSTEM CONTROLLER) configured to cool the least one rechargeable battery, and the power controller is configured to, if a temperature of the at least one rechargeable battery is equal to or greater than a predetermined cooling threshold, increase power consumption of the cooler in preference to the accessories other than the cooler.
(Claim 6) wherein the accessories include a compressor used for air conditioning (HVAC COMPRESOR in fig. 1) in a cabin of the vehicle, and the power controller is configured to, if an internal cabin (cabin air in par 25) temperature is out of a predetermined forbidden temperature range, increase power consumption of the compressor in preference to power consumption of the accessories other than the compressor.
(Claim 7) wherein the compressor (HVAC COMPRESOR in fig. 1) is feedback controlled such that the internal cabin temperature (cabin air in par 25) is within a predetermined target temperature range, and the power controller is configured to, if the internal cabin temperature is out of the predetermined forbidden temperature range, modify the target temperature range to increase power consumption of the compressor (fig 1-2).
(Claim 8) wherein the at least one rechargeable battery includes a high-voltage rechargeable battery (MAIN BATTERY in fig. 1) whose output voltage is high and a low-voltage rechargeable battery (LV BATTERY in fig 1) whose output voltage is lower than the output voltage of the high-voltage rechargeable battery, the accessories include a DC-to-DC converter (DC-DC CONVERTER in fig 1) configured to convey power between the high-voltage rechargeable battery and the low-voltage rechargeable battery, and the power controller is configured to, based on a SOC of the high-voltage rechargeable battery (see fig. 2-3, 5, 8-9), a SOC of the low-voltage rechargeable battery (see fig. 2-3, 5, 8-9), and total power consumption of the accessories, increase power consumption of the DC-to-DC converter (DC-DC CONVERTER in fig 1).
(Claim 9) wherein the vehicle includes no internal-combustion engine (par 2, 19).

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851